TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00023-CR


Roy Anthony Cardenas, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10,798, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due March 29, 2004.  In response to an overdue notice,
appellant's appointed attorney, Mr. David S. Barron, informed the Court that appellant had decided
to waive his right of appeal.  To date, neither an appellate brief nor a proper motion to dismiss the
appeal has been received.  See Tex. R. App. P. 42.2(a).
The district court is ordered to conduct a hearing to determine whether appellant
desires to prosecute this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  If appellant desires to continue the appeal but present counsel is not
prepared to carry out his duties in a timely fashion, the court shall appoint substitute counsel who
will effectively represent appellant on appeal.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the Clerk
of this Court for filing as a supplemental record no later than June 25, 2004.
It is ordered June 2, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish